Citation Nr: 1027243	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  05-08 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been obtained to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, including posttraumatic stress disorder 
(PTSD), and if so, whether service connection is warranted for 
such disorder.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 1968 to 
November 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Lincoln, Nebraska.  The issue before the Board was remanded in 
February and November 2007 for further evidentiary and procedural 
development.  This was accomplished, and the Board concludes that 
it may proceed with a decision at this time.

In October 2008, the Board denied entitlement to service 
connection for PTSD.  The Veteran subsequently appealed to the 
United States Court of Appeals for Veterans Claims (Court).  In a 
September 2009 Joint Motion for Remand, the parties (the 
Secretary of VA and the Veteran) determined that a remand was 
warranted.  By a September 2009 Order, the Court granted the 
Joint Motion for Remand, vacated the October 2008 Board decision 
with respect to the issue of service connection for PTSD, and 
remanded the matter for readjudication.  

In February 2009, the Court held that, when a claimant identifies 
PTSD without more, it cannot be considered a claim limited only 
to that diagnosis, but rather must be considered a claim for any 
mental disability that may reasonably be encompassed by several 
factors including the claimant's description of the claim, the 
symptoms the claimant describes, and the information the claimant 
submits or that VA obtains in support of the claim.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Thus, in accordance with 
Clemons, VA must consider in the instant case whether the Veteran 
has any acquired psychiatric disorder that is etiologically 
related to his military service.  The issue on appeal has been 
recharacterized to reflect such consideration.

The issue of whether service connection is warranted for an 
acquired psychiatric disorder, to include PTSD, is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  An April 2002 RO rating decision denied the Veteran's claim 
of entitlement to service connection for PTSD; he did not perfect 
an appeal as to this decision.

2.  Evidence associated with the claims file after the last final 
denial in April 2002 is new evidence, and when considered with 
the previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises the reasonable 
possibility of substantiating the previously disallowed claim for 
PTSD.


CONCLUSIONS OF LAW

1.  The April 2002 RO rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  

2.  New and material evidence has been submitted, and the claim 
of entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 

As an initial matter, the Board is granting the full benefit 
sought on appeal as to the issue of whether to reopen the 
Veteran's previously denied claim of entitlement to service 
connection for PTSD.  Thus, no purpose would be served by 
undertaking an analysis of whether there has been compliance with 
the notice and duty to assist requirements set out in the 
Veterans Claims Assistance Act (VCAA) of 2000 (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009)).  The Board acknowledges that the VA still has duty 
to notify and assist the Veteran with regard to the underlying 
claim for service connection.  However, since this part of the 
appeal is being remanded, no discussion is necessary in the 
instant decision.  

Analysis

Historically, the Veteran was denied service connection for PTSD 
by RO rating decisions dated in January 1985, April 1987, July 
1987, September 1988, April 1991, November 1993, November 1998, 
and, most recently, in April 2002.  (The Board also denied 
service connection for an acquired psychiatric disorder, 
including PTSD, by decision dated in March 1989.)  With regard to 
the most recent final decision, the April 2002 rating decision, 
the RO indicated that service connection was not warranted for 
PTSD because, although the Veteran had submitted evidence showing 
a diagnosis of PTSD, such evidence was either more than one year 
old and/or was unacceptable for rating purposes.  Thus, the RO 
determined that the Veteran had failed to present evidence of a 
current disability for VA compensation purposes.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran filed a notice of disagreement as to the April 2002 
RO rating decision, but did not submit a timely substantive 
appeal (VA Form 9) following the issuance of the July 2002 
statement of the case.  Thus, the April 2002 rating decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).  

A VA Form 9 was received by the RO in March 2005 indicating the 
Veteran's desire to continue an appeal as to the issue of service 
connection for PTSD.  As this was more than two years following 
the mailing of the July 2002 statement of the case, the RO 
notified the Veteran in a March 2005 letter that his substantive 
appeal was not timely as to the April 2002 rating decision.  
Nevertheless, his March 2005 VA Form 9 would be accepted as a 
request to reopen his previously disallowed claim.  By RO rating 
decision dated in May 2005, the RO denied the Veteran's request 
to reopen his previously disallowed claim and the Veteran timely 
appealed this decision.  The issue of whether to reopen the 
Veteran's claim of entitlement to service connection for PTSD is 
now before the Board for appellate review.  See Barnett v. Brown, 
83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

Generally, an unappealed rating decision is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  However, a veteran may request that 
VA reopen his claim upon the receipt of new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material 
evidence is presented or secured with respect to a claim that has 
been disallowed, VA must reopen the claim and review its former 
disposition.  Id.  Evidence that is "new and material" is 
defined as evidence not previously submitted which relates to an 
unestablished fact necessary to substantiate the claim and 
presents the reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

Since the RO's prior final denial in April 2002, additional 
evidence has been associated with the claims file which the Board 
finds to be both "new" and "material."  Specifically, the 
record contains VA treatment records showing current treatment 
for a number of acquired psychiatric disorders, including PTSD.  
Such records include a November 2007 assessment by a psychiatrist 
showing initial DSM-IV diagnoses of cognitive disorder, not 
otherwise specified, delirium, resolved, mood disorder, not 
otherwise specified, PTSD, and alcohol dependence in partial 
remission.  The axis IV stressor noted is "military trauma."  
In addition to the VA treatment records associated with the 
claims file since the April 2002 rating decision, the Veteran 
submitted a March 2004 treatment report signed by a licensed 
clinical psychologist which details the Veteran's psychiatric 
disorders, including PTSD, anxiety disorder, not otherwise 
specified, dysthymic disorder, alcohol abuse in partial 
remission, cannabis abuse in remission, and severe caffeine 
consumption.  The body of the report discusses the Veteran's 
reported combat experiences and their impact on his current 
psychiatric diagnoses and psychosocial functioning.  

The foregoing evidence was not previously on file at the time of 
the Veteran's April 2002 denial; thus, it is new.  Furthermore, 
it is relevant to the previously disallowed claim because it 
contains medical evidence which suggests that the Veteran has a 
current acquired psychiatric disorder, namely PTSD, that is 
related to claimed in-service combat-related stressors.  When 
viewed in conjunction with evidence already of record, this newly 
submitted evidence relates to the reasons for the previous denial 
and raises a reasonable possibility of substantiating the 
Veteran's claim for service connection for PTSD.  Thus, the Board 
finds that he has submitted new and material evidence and his 
claim of entitlement to service connection for PTSD is considered 
reopened.  38 C.F.R. § 3.156.


ORDER

The claim of entitlement to service connection for PTSD is 
considered reopen, and to this extent, the appeal is granted.


REMAND

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor(s).  38 C.F.R. 
§ 3.304(f) (2009).  With regard to the second PTSD element as set 
forth in 38 C.F.R. § 3.304(f), evidence of an in-service 
stressor, the evidence necessary to establish that the claimed 
stressor actually varies depending on the circumstances of the 
stressor and the nature of a veteran's service.  

If the evidence establishes that a veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f)(2) (2009).  Otherwise, credible 
supporting evidence is required to corroborate the veteran's 
stressor(s).  Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

A review of the claims file reflects that the Veteran contends 
multiple combat-related stressors, including participating in 
heavy combat fighting on the front lines, receiving shrapnel 
injuries to his left knee and leg, and serving as a paratrooper 
for the 101st Airborne Division.  He also describes an incident 
during the 1968 Tet Offensive when his unit, the 101st Airborne 
Division, fought the 5th Regiment of the North Vietnamese army 
near Hue, South Vietnam; he also reports heavy fighting with the 
3rd Regiment and 3rd Battalion.  Finally, the Veteran asserts 
that he witnessed the deaths of two friends killed by the enemy.

In the September 2009 Joint Motion for Remand, the parties note 
that the Veteran has never been provided notification regarding 
what information he must provide such that his claim may be 
submitted to the U.S. Army and Joint Services Records Research 
Center (JSRRC) (formerly U.S. Armed Services Center for Unit 
Records Research (CURR)) for verification of his claimed 
stressors.  See VA ADJUDICATION PROCEDURE MANUAL M21-1, PART IV, 
SUBPART II, CH. 1,  15.n (September 8, 2009).  Specifically, none 
of the notice letters sent to the Veteran during this appeal 
informed him that he must provide sufficient details about an 
event such that JSRRC might research and verify the event 
including, the name(s) of any personnel involved (including those 
who may have died), the Veteran's unit at the time of the event, 
the date(s) of the event within a sixty-day window, the place of 
the event, and a detailed description of the event which might 
further aid in verifying such event.  Id. at  14.e.  This appeal 
is therefore remanded to notify the Veteran of the need for such 
information as well as to notify him that he might submit 
alternative evidence such as buddy statements which might also 
corroborate his lay assertions of combat and/or combat-related 
stressors.  Id. at  13.k-l.

Following receipt of any information, the agency of original 
jurisdiction (AOJ) should determine whether the Veteran has 
presented information sufficient to either establish that he 
engaged in combat with the enemy or has presented information 
sufficient to submit his claimed stressors to JSRRC for 
verification.  With regard to the latter, the Veteran should be 
notified at least once of any missing information needed for to 
verify his claimed stressors.  Id. at  15.n.  

In addition to asserting that he participated directly in combat, 
the Veteran reported at a January 2002 psychological assessment 
that he was subject to a lot of rocket and mortar attacks while 
serving in Vietnam.  He has identified at least one specific 
rocket and mortar attack during this appeal, namely the airfield 
at Cam Rahn Bay when he arrived in Vietnam.  

Recently, the regulations regarding service connection for PTSD 
were amended to provide that if a stressor claimed by a veteran 
is related to the veteran's "fear of hostile military or 
terrorist activity" and a VA or VA-contracted psychiatrist or 
psychologist confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service stressor 
so long as there is not clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service.  Stressor Determinations for Posttraumatic Stress 
Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be 
codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 
14, 2010) (correcting the effective date of the rule published on 
July 13, 2010).  For purposes of this section, "fear of hostile 
military or terrorist activity" means that "a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response to the 
event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror."  75 Fed. 
Reg. at 39,852.  

The Veteran's service personnel records show that he was 
stationed in Vietnam for nearly eight months (December 1968 to 
July 1969) and that his principal duty during this period was 
cannoneer.  It would appear consistent with the circumstances of 
the Veteran's service that he likely experienced rocket and 
mortar fire during service or, at the very least, felt a threat 
from potential rocket and mortar fire.  Absent clear and 
convincing evidence to the contrary, the Veteran's lay evidence 
alone is therefore sufficient to establish a stressor of threat 
due to potential and actual rocket and mortar fire while serving 
in Vietnam.  See id.  Since there is no diagnosis of PTSD by a VA 
or VA-contracted psychiatrist or psychologist based on this 
stressor of record, a remand is also required to obtain an 
opinion as to whether this stressor is sufficient to support a 
diagnosis of PTSD.  Id.; 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009).  If any of the Veteran's other claimed stressors are 
verified, the examining psychiatrist or psychologist should also 
consider a diagnosis based on such stressor(s).  

As a final note, the Veteran should be provided with a copy of 
the latest version of 38 C.F.R. § 3.304(f) to comply with all due 
process.  See generally 38 C.F.R. §§ 19.29, 19.31 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a copy of the 
latest version of 38 C.F.R. § 3.304(f) 
(amended effective July 13, 2010).  Stressor 
Determinations for Posttraumatic Stress 
Disorder, 75 Fed. Reg. 39,843, 39,852 (July 
13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 
2010) (correcting the effective date of the 
rule published on July 13, 2010).  

2.  Contact the Veteran and ask him to 
provide more specific details regarding his 
claimed combat-related stressors (which 
currently include participating in heavy 
combat fighting on the front lines, receiving 
shrapnel injuries to his left knee and leg, 
serving as a paratrooper for the 101st 
Airborne Division, fighting the 5th Regiment 
of the North Vietnamese Army during the 1968 
Tet Offensive, fighting the 3rd Regiment and 
3rd Battalion, and witnessing the deaths of 
two friends killed by the enemy).  
Specifically, the AOJ should inform the 
Veteran that must provide sufficient details 
about each event such that JSRRC might 
research and verify the event including the 
name(s) of any personnel involved, the 
Veteran's unit at the time of the event, the 
date(s) of the event within a sixty-day 
window, the place of the event, and a 
detailed description of the event which might 
further aid in verifying such event.  See VA 
ADJUDICATION PROCEDURE MANUAL M21-1, PART IV, 
SUBPART II, CH. 1,  14.e.  

3.  Notify the Veteran that he may submit 
alternative evidence such as buddy statements 
which might also corroborate his lay 
assertions of combat and/or combat-related 
stressors.  See VA ADJUDICATION PROCEDURE MANUAL 
M21-1, PART IV, SUBPART II, CH. 1,  13.k-l.

4.  Following receipt of any information 
regarding his claimed stressors and/or combat 
status, the AOJ should determine whether the 
Veteran has presented information sufficient 
to either establish that he engaged in combat 
with the enemy or has presented information 
sufficient to submit his claimed stressors to 
JSRRC for verification.  If additional 
information is needed to verify any claimed 
stressors, the AOJ should provide at least 
one additional notice the Veteran which 
describes what information is missing.  See 
VA ADJUDICATION PROCEDURE MANUAL M21-1, PART IV, 
SUBPART II, CH. 1,  15.n.  

5.  If sufficient information is received 
from the Veteran regarding his claimed 
stressors, send a letter to JSRRC asking them 
to provide any available information which 
might corroborate the Veteran's asserted in-
service stressor(s).  Please provide JSRRC 
with the following: a prepared summary of the 
Veteran's claimed stressors, copies of his 
DD-214, any service personnel records 
obtained showing service dates, duties, and 
units of assignment.  

6.  Following a response from JSRRC, prepare 
a statement which details the stressors that 
have been verified by the evidence of record.  
This statement must include the stressor of 
experiencing a threat due to potential and 
actual rocket and mortar fire while serving 
in Vietnam.  

7.  Following completion of the above, 
schedule the Veteran for an examination with 
a VA or VA-contracted psychiatrist or 
psychologist.  The purpose of this 
examination is to determine the existence and 
etiology of any current acquired psychiatric 
disorder, including PTSD.  The claims file, 
including a list of the verified stressor(s) 
and a copy of this REMAND, must be made 
available to the examiner for review, and the 
examination report should reflect that the 
claims file was reviewed in connection with 
the examination.  After reviewing the record 
and examining the Veteran, the examiner 
should respond to the questions below.  The 
examiner should utilize the DSM-IV in 
arriving at any diagnoses and should explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  A complete 
rationale must be given for any opinions 
expressed and the foundation for all 
conclusions should be clearly set forth.  

(a)	Does the Veteran currently have PTSD 
based on any of the verified stressors 
as described in the AOJ's letter?  The 
examiner is instructed to consider only 
the stressor(s) identified as having 
been verified by the record, including 
experiencing a threat due to potential 
and actual rocket and mortar fire while 
serving in Vietnam.  If PTSD is 
diagnosed, the examiner must identify 
the stressor(s) supporting the 
diagnosis.  

(b)	Does the Veteran have any other 
acquired psychiatric disorder(s)?  If 
so, is it more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that any acquired 
psychiatric disorder other than PTSD is 
etiologically related to the Veteran's 
military service, to include the 
verified stressors provided by the AOJ?  

8.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  In 
particular, the AOJ should review the 
examination/opinion report(s) to ensure that 
they are responsive to and in compliance with 
the directives of this remand and if not, the 
AOJ should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998). 

9.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
issue of entitlement to service connection 
for an acquired psychiatric disorder, 
including PTSD.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be furnished 
an appropriate supplemental statement of the 
case and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


